DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 19-20), drawn to an apparatus including the combination of a tool(s), nozzle assembly(s), and particular connector halves arrangement, classified in B23Q 11/1038, in the reply filed on December 2, 2020 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2020.
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0045, in the third line of the paragraph, it appears that “in this example., In” should be changed to –in this example.  In— (i.e., it appears that the comma between “example.” and “In” should be deleted).  
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) filed May 2, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, it is noted that for NPL document no. abstracts have been considered.  No copies of these abstracts are being provided to Applicant with the PTO-892, as Examiner is relying on the copies of the abstracts that Applicant filed with the IDS that was submitted on May 2, 2019.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the arrangement in which both the gas and machining liquid are received through the connection between the connector halves (the connection between:  (i) the first connector half disposed on the fixed member, and (ii) one of the plurality of second connector halves disposed on the movable member), as encompassed by claim 1 (see lines 14-15, noting that the limitation “at least one” encompasses (a) only the gas being received through the connection, (b) only the liquid being received through the connection, and (c) both the liquid and the gas being received through the connection; it is noted that option (c) is not shown), and also as encompassed by corresponding language in claim 19;

the arrangement having the limitations of claim 1 (including the fixed member 104, the moveable member 102, and the two connector halves 128, 130, for example), in combination with the controller of claim 5 (noting that the controller 216 of Figure 2 is not shown in combination with a machining apparatus that includes claim 1); and

the arrangement set forth in claims 6 and 19 in which the second connector halves/half (that is disposed on the movable member, as recited in claim 1) includes a connector nozzle that is spring-biased by a spring force in a direction toward the first connector half (that is disposed on the fixed member as recited in claim 1), and in which the first connector half includes a detent having a second bore, wherein the second bore is placed into fluid communication with the first bore of the connector nozzle of the second connector half/halves, when the end of the connector nozzle is biased into the detent by the spring force to enable fluid communication between the first connector half and one of the second connector halves, as encompassed by the “one of” language in claims 6 and 19. 


No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  
claim 5 lacks a period at the end thereof.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 19 depends from non-elected claim 15, and is merely a shorthand way of writing the following:
19.  An apparatus comprising: 
a first connector half located on a first member and positioned for connecting to one of a plurality of second connector halves located on a second member, wherein at least one of the first member or the second member is moveable relative to the other one of the first member of the second member, such that through relative movement between the first member and the second member, the first connector half may connect to individual ones of the second connector halves; 
one of the first connector half or the second connector halves including a connector nozzle having a first bore opening on an end of the connector nozzle, the connector nozzle being 
the other of the first connector half or the second connector halves including a detent having a second bore, wherein the second bore is placed into fluid communication with the first bore in the connector nozzle when the end of the connector nozzle is biased into the detent by the spring force to enable fluid communication between the first connector half and a respective one of the second connector halves when the respective second connector half is aligned with the first connector half; 
wherein the first member is a fixed member and the second member is a moveable member that is movable relative to the static base, the apparatus further comprising a plurality of tools mounted on the moveable member, wherein: 
movement of the moveable member positions a selected tool for use in performing an operation, 
each respective second connector half is associated with a respective tool of the plurality of tools, and 
movement of the moveable member to position the selected tool for use in performing the operation automatically moves the respective second connector half associated with the selected tool into connection with the first connector half. 
That said, for easy reference to line numbers regarding claim 19, any references within the 35 USC 112(b) and 35 USC 112(a) rejection(s) to any line numbers re claim 19 will be line numbers with respect to the above-presented longhand form of claim 19.  
In claim 1, line 5, it is unclear as set forth in the claim whether the recited “selected tool” is intended to be required to be a subset of the previously-recited “plurality of tools”, or whether claim 14, lines 3-4, and in claim 19, lines 21-22. 
In claim 1, lines 6-7, the claim recites “a first connector half disposed on the fixed member for connecting to one of a plurality of second connector halves disposed on the movable member”.  However, as recited, it is unclear what is being recited as “for connecting to one of a plurality of second connector halves…”, i.e., the first connector half, or the fixed connecting member.  In the event that such is intended to go with the fixed connecting member, it is noted that the limitation “the fixed connecting member for connecting to one of a plurality of second halves disposed on the movable member” lacks sufficient antecedent basis in the claim, as no fixed connecting member that is for connecting to one of a plurality of second halves disposed on the movable member was previously recited in the claim.  In the event that the limitation is instead intended to go with the “first connector half” limitation, Examiner suggests inserting the word –and-- prior to “for connecting to…” in the claim for clarity.  A similar situation exists in claim 14 in the limitation “a first connector half is located on the fixed member for connecting to one of a plurality of second connector halves mounted on the moveable member.  
In claim 1, lines 7-11, the claim recites “wherein a respective second connector half is associated with a respective tool of the plurality of tools, wherein movement of the movable member to position the selected tool for use in performing the operation moves the respective second connector half associated with the selected tool into connection with the first connector half”.  However, it is unclear as set forth in the claim how many second connector halves are each tool of the plurality of tools is intended to be required to be associated with a respective second connector half, or whether one second connector half is required to be associated with one (corresponding/respective) tool selected from the plurality of tools.  Note that the former requires plural second connector halves, while the latter only requires one second connector half.  The same situation exists in claim 14, lines 6-10.  
In claim 1, lines 9-10, the limitation “the respective second connector half associated with the selected tool” lacks clear antecedent basis in the claim, noting that no second connector half that was associated specifically with the recited “selected tool” was previously recited in the claim.  The same situation exists in claims 14 and 19.  
In claim 1, lines 12-13, the limitation “the respective nozzle assembly” lacks sufficient antecedent basis in the claim, noting that is appears that plural nozzle assemblies were previously recited in the claim, as line 12 recites “a respective nozzle assembly associated with each tool of the plurality of tools”.  The same situation exists in claim 20, lines 2-3.    
In claim 1, particularly noting that lines 12-14 recite “receiving” of gas through a gas line, “receiving” of machining liquid through a liquid line, and recite “the” respective nozzle assembly “receiving” a plurality of fluids, it is unclear (as set forth in the limitation “at least one of the fluids is received through the connection between the connector halves” in lines 14-15) what is receiving the fluid(s) through the connection between the connector halves.  In other words, “wherein at least one of the fluids is received” (by what) “through the connection between the connector halves”?  In other words, what element(s) is/are being required to receive claim 20, particularly lines 4-5.  
In claim 1¸ lines 14-15, the claim recites “wherein at least one of the fluids is received through the connection between the connector halves”.  However, noting that it appears that plural second connector halves have (potentially) been previously recited, as has a first connector half, it is unclear as claimed which connector halves are being recited in this limitation re “the connector halves”, i.e., all of the second connector halves and the first connector half; just the plural second connector halves; the first connector half and one of the second connector halves; etc.  A similar situation exists in the last two lines of claim 14.  Additionally, claim 20 similarly recites “wherein at least one of the fluids is received through the connection between the first and second connector halves”, which has similar issues as to whether the limitation intends to refer to a connection between one first connector half and one second connector half, or intends to refer to a connection between one first connector half and all of the second connector halves.  
In claim 1, line 15, the limitation “the nozzle assembly” lacks sufficient antecedent basis in the claim, noting that it appears that plural nozzle assemblies were previously recited in the claim (in the limitation “a respective nozzle assembly associated with each tool of the plurality of tools”), thus rendering it unclear which particular nozzle assembly constitutes “the nozzle assembly”.  It is thus further unclear whether only one nozzle assembly is being required to include the inner nozzle and annular outer nozzle, or whether each nozzle assembly is intended to be required to include a respective inner nozzle and a respective annular outer nozzle.  That said, all subsequent claim recitations (throughout the remainder of claim 1, as well as in any dependent claims depending from claim 1) of “the inner nozzle” and “the outer nozzle” lack clear antecedent basis in the claim(s) as well.  The same situations exist in claim 20, see claim 20 re “the inner nozzle” and “the outer nozzle”.  
	There are several positively recited limitations that lack sufficient antecedent bases in the claims.  Examples of this are (in addition to other examples discussed above):  
	“the nozzle assembly” in claim 2, line 1; in claim 3, line 1;
“the annular space” in claim 2, line 4 (unclear how many annular spaces are recited previously, noting that claim 1 appears to recite plural nozzle assemblies, as discussed previously);

“the open end” in claim 2, line 4, in claim 3, line 2, and in claim 4, line 2 (given that claim 1 appears to recite plural nozzle assemblies as discussed previously);

“the annular opening” in claims 3 and 4 (given that claim 1 appears to recite plural nozzle assemblies as discussed previously);

“the other second connector half” in claim 5, penultimate line, noting that plural second connector halves were previously recited, and it is not clear as claimed which second connector half is intended to be required to be “the other” second connector half (also note that such is not recited as being the “another one of the second connector halves” set forth in claim 5, lines 5-6);

“the other tool” in claim 5, last line (noting that plural tools were previously recited, and it is not clear as claimed which tool is intended to be required to be “the other” tool; also note that such is not recited as being the “another” tool previously recited in line 3 of claim 5, and it is not clear as claimed whether or not “the other tool” and “another tool”, both recited in claim 5, are intended to be the same tool); 

“the first bore” in claim 6, line 6 and in claim 19, lines 13-14; 

“the respective second connector half” in claim 6, penultimate line and in claim 19, line 19 (unclear which particular second connector half is being referenced); 

“the first member” in claim 7, line 2;

“the second member” in claim 7, line 3; and

“the tool” in claim 14, penultimate line (as it is unclear which particular tool is intended to be referenced).


In claim 5, beginning in line 4, the claim recites “wherein movement of the movable member causes the one of the second connector halves to automatically disengage…”.  However, it is unclear as set forth in the claim whether this “movement of the movable member” is required to be the same as the movement (caused by the controller) of the moveable member recited in claim 5, lines 2-3, or is required to be the same as the movement of the moveable recited in claim 1, lines 4-5, or whether the movement in claim 5, lines 4-8 is not required to be either of these previously-recited movements from claims 5 (lines 2-3) and 1.  (Additionally, in the event that Applicant contemplates amending “the first member” and “the second member” of claim 7 to “the moveable member” and “the fixed member”, a similar issue would apply regarding the “relative movement” limitation in claim 7, as to whether or not such was required to be the relative movement mentioned in claim 1, lines 2-3).  
In claim 5, penultimate line, it is unclear as claimed whether “a” nozzle assembly is intended to be a subset of, or in addition to, the plural nozzle assemblies previously recited in claim 1 (in the limitation “a respective nozzle assembly associated with each tool of the plurality of tools”).  
In claim 6, lines 1-2, the claim recites “one of the first connector half or the second connector halves”.  However, it is unclear whether the claim intends to recite “one of:  (i) the first connector half; or (ii) the second connector halves”, or whether the claim intends to require “one of the first connector half or” (one of) “the second connector halves”.  The same situation exists in claim 19, line 8.  
claim 6, line 5, there is no clear frame of reference provided in the claim for determining what is meant by “the other” in the limitation “the other of the first connector half or the second connector halves including a detent…”, i.e., it is not clear whether such intends to reference back to “the other of the first connector half or the second connector halves” limitation in claim 6, lines 3-4, or whether “the other” is instead intended to refer to the opposite of whichever connector half/halves are referenced in lines 3-4 of claim 6 (i.e., lines 3-4 refer to “other” as compared to the “one” of line 2, and lines 5-6 refer to “other” as compared to the “other” connector half/halves of lines 3-4).  The same situations exist in claim 19.  
In claim 6, it is unclear as claimed, for the option(s) in which plural second connector halves are referenced, whether the claim intends to require that each second connector half includes the recited structure (such as a connector nozzle, a detent, etc.), or whether the claim intends to require that the plural of second connector halves collectively/as a whole include one of the recited structures (i.e., the plurality of second connector halves, collectively, require one connector nozzle, or one detent, etc., to meet the claim language).  In the event the former is intended, it is noted that references to “the connector nozzle” or to “the first bore opening”, “the spring force”, “the end of the connector nozzle”, “the second bore”, or “the detent”, for example, would lack sufficient clear antecedent basis in subsequent recitations in claims 6-9 (as claim 6 would recite plural such elements).  All of these same issues exists in claim 19.  
In claim 7, there is no clear frame of reference provided in the claim for determining what is meant by “up”, noting that as depicted in Figure 5, for example, it does not appear that “up” (along ramped surface 510) is with respect to the direction of gravity.  
In claim 8, there is no frame of reference provided in the claim for determining what is meant by “inclined”, i.e., inclined relative to what frame of reference?
claim 8, there is no clear frame of reference provided in the claim for determining what is meant by “lateral” (as opposed to movement of the detent relative to the end of the connector nozzle in a non-“lateral” direction that causes the connector nozzle end to exit the detent), i.e., lateral with respect to what frame of reference?
In claim 19, lines 4-5, the limitation “the first member of the second member” lacks sufficient antecedent basis in the claim, noting that no first member that is “of” the second member was previously recited.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider changing “of” in this limitation to –or--. 
In claim 19, line 19, “the static base” lacks sufficient antecedent basis in the claim.  
In claim 19, lines 3-7, the claim recites “wherein at least one of the first member or the second member is moveable relative to the other one of the first member of the second member, such that through relative movement between the first member and the second member, the first connector half may connect to individual ones of the second connector halves”.  However, claim 19 also recites (in lines 18-22) that “the first member is a fixed member and the second member is a moveable member that is movable relative to the static base, the apparatus further comprising a plurality of tools mounted on the moveable member, wherein: movement of the moveable member positions a selected tool for use in performing an operation”.  That said, it is noted that lines 3-7 of claim 19 encompass arrangements in which:  (i) the first member is movable relative to the second member; (ii) the second member is movable relative to the first member; and (iii) the first and second members are movable relative to each other.  However, noting that line 18 also recites that the first member is a “fixed member”, it is unclear in what regard (or at what point(s) in time) the fixed member/first member is intended to be “fixed” in the event that either of options (i) or (iii) (just discussed) are met regarding lines 3-7 of claim 19.  
claim 19, line 6, the claim recites “the first connector have may connect to individual ones of the second connector halves”.  However, the use of the term “may” renders it unclear whether this limitation is optional, or whether it is required, i.e., the first connector half may, or may not, connect to individual ones of the second connector halves.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 12-18, the claim recites “a respective nozzle assembly associated with each tool of the plurality of tools, the respective nozzle assembly receiving a plurality of fluids including receiving gas through a gas line and machining liquid through a liquid line, wherein at least one of the fluids is received through the connection between the connector halves, the nozzle assembly including an inner nozzle and an annular outer nozzle, wherein the machining liquid is provided to an annular space between the inner nozzle and the outer nozzle, and the gas not described option (c) in a manner so as to demonstrate possession thereof.  
For example, regarding Figure 1, the first connector half 130 is disposed on the fixed member 104, and the second connector half 128 is disposed on the movable member 102.  A fluid line 136 provides fluid to the connection between the connector halves 128, 130.  The fluid from the connection between the connector halves 128, 130 is further provided to a nozzle assembly 122 via a fluid line 126 (that leads from the connector half 128 to the nozzle assembly 122).  A further fluid line 124 is provided for also providing fluid to the nozzle assembly 122.  See Figure 1, and also see paragraphs 0016-0023, and particularly paragraphs 0018-0019 and 0021.  The nozzle assembly 122 sprays a gas-liquid mixture onto a tool-workpiece interface (paragraph 0022).  The specification teaches that, for example, the gas can be provided through fluid line 136, through the connection between connector halves 128, 130, and through fluid line 126 to nozzle assembly 122, while the liquid can be provided through fluid line 124 (which 124 does not receive fluid through the connection between the connector halves 128, 130).  See paragraphs 0018-0019 and 0021, for example.  The specification alternatively teaches that the 
Figure 2 does not illustrate a machining apparatus including the claimed connector halves, fixed member, and movable member.  Nevertheless, it is noted that there is no disclosure regarding the arrangement of Figure 2 being configured to provide both liquid and gas to nozzle assembly 122 (or anything else) through a connection between the claimed first and second connector halves that are positioned and configured as recited in claim 1 and that function as recited in claim 1.
Regarding Figures 3-6, it is again noted that there is no teaching of any such connection between the two connector halves (positioned, configured, and functioning as claimed in claim 1) recited in claim 1 being configured to provide both liquid and gas to nozzle assembly 122 (or to anything else).  Note that as shown in Figures 3-6, gas is received by the nozzle assembly 122 through a gas line 308 through the connection between connector halves 130, 128, and liquid is received by the nozzle assembly 122 through a liquid line 310 (and not through any connection between connector halves 130, 128).  It is noted that paragraph 0035 teaches an alternative embodiment similar to that of Figures 4-6, but in which the liquid is instead delivered through the connector halves 128, 130.  
The specification does not appear to describe, in a manner so as to demonstrate possession thereof, an arrangement including all of the limitations of claim 1, and wherein both liquid and gas are received through the connection between the two connector halves 128, 130, as encompassed by the language “at least one” in line 14 of claim 1.  The same situation exists in claim 14, regarding the limitation “the nozzle assembly associated with the tool receives at least one of the gas or the machining liquid through the connection between the connector halves”, and in claim 20, regarding the limitation “wherein at least one of the fluids is received through the connection between the first and second connector halves”.  
In claim 1¸ lines 14-15, the claim recites “wherein at least one of the fluids is received through the connection between the connector halves”.  However, noting that it appears that plural second connector haves have been previously recited, as has a first connector half, it is unclear as claimed which connector halves are being recited in this limitation re “the connector halves”, i.e., all of the second connector halves and the first connector half; just the plural second connector halves; the first connector half and one of the second connector halves; etc.  That said, it does not appear that the specification as originally provides describes an arrangement in which any fluid is received by the nozzle by only the second connector halves, or (regarding both claims 1 and 20, noting that claim 20 recites “wherein at least one of the fluids is received through the connection between the first and second connector halves) by the first connector half and all of the second connector halves, for example.  
In claim 19, lines 3-7, the claim recites “wherein at least one of the first member or the second member is moveable relative to the other one of the first member of the second member, such that through relative movement between the first member and the second member, the first connector half may connect to individual ones of the second connector halves”.  However, claim 19 also recites (in lines 18-22) that “the first member is a fixed member and the second member is a moveable member that is movable relative to the static base, the apparatus further comprising a plurality of tools mounted on the moveable member, wherein: movement of the moveable member positions a selected tool for use in performing an operation”.  That said, it is claim 19 encompass arrangements in which:  (i) the first member is movable relative to the second member; (ii) the second member is movable relative to the first member; and (iii) the first and second members are movable relative to each other.  However, while the specification as filed does describe option (ii) in which the second member is a tool turret 104 that is a movable member, and that has a plurality of tools (such as 120, 114, 118 in Fig. 1) mounted thereon, the specification as filed does not appear to describe options (i) or (iii) in a manner so as to demonstrate possession thereof.  In particular, the specification does not appear to describe an arrangement in which a first member that is a fixed member moves relative to the second member, that is a moveable member having a plurality of tools mounted thereon, in order to connect the first connector half to individual ones of the second connector halves, as encompassed by claim 19 re options (i) and (iii) just described.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 9,808,815 to Kapoor et al.
Kapoor et al. teaches an apparatus including a nozzle assembly (of system 8) that is “associated with” a tool, such as cutting tool 52 or 52+50 (see Figure 5 and col. 10, lines 30-35, for example).  For example, though the claim does not require any particular type of “association”, it is noted that the nozzle assembly is physically proximate the tool 52 or 52+50, and is thus “associated with” the tool in that sense.  Additionally/alternatively, it is noted that the 
The nozzle assembly includes an inner nozzle 32 (Fig. 4) and an annular outer nozzle 44+42+18 (see Figures 4, 3, 1C, and col. 7, lines 41-47, col. 8, line 51 through col. 9, line 2, for example, as well as col. 10, lines 30-35, and col. 6, lines 64-67, for example).  An “annular space” (including 14 and all the area between the outside of 32 and the inside of 44/42; see Figures 1C, 4, and 3) is formed “between” the inner 32 and outer 44+42+18 nozzle. 
The inner nozzle 32 has a first end (left re Figure 4) to connect (via 34) to a gas source.  See Figures 4, 1C, and also col. 7, lines 41-53, as well as col. 3, lines 31-32 and 40-46, for example.  The inner nozzle 32 includes an open end (at the right end thereof re Fig. 4) for gas from the gas source to exit toward a target (such as the tool/workpiece interface described in col. 10, lines 30-35, for example).  See also Figures 4, 1C, for example.
A liquid line (extending from tank 24 of cutting liquid 22 through the ultrasonic atomizer 10; see Figure 1C and also at least col. 6, line 60 through col. 7, line 6, as well as col. 7, lines 31-58, for example; note discussion of droplets) connecting the annular space (which includes 14, among other areas, as noted previously) to a liquid source 24/22 to provide a machining liquid (in droplet form) to the annular space (see Figure 1C, noting the area having the pattern labeled as “Droplets before entrainment (less-dense)”, for example).  The annular space includes an annular opening around the open end of the inner nozzle 32 (see Figure 4 and Figure 1C), wherein the gas exiting the open end (of the inner nozzle 32) impinges on the machining liquid (droplets) to generate a spray (such as spray 36; see Figure 1C) including a mixture of the gas and the machining liquid to direct towards the aforedescribed target.  See particularly col. 7, lines 41-58, as well as col. 10, lines 30-35, for example.  
claim 12, an edge (such as the rightmost edge of 44 re Figure 4) of the annular opening extends “beyond” an edge (such as the rightmost edge of 32 re Figure 4) of the open end (of 32) in a direction (horizontal left-to-right re Figure 4) of travel of the gas.  See Figure 4, particularly noting the dimension labeled as “5”, and see also col. 9, lines 2-6, which explicitly teaches that the gas nozzle exit is 5 mm inside of the droplet nozzle exit.  
Regarding claim 13, see Figure 4, particularly noting the convergence angle of 0.75 degrees of the inner nozzle 32 that is labeled in that figure, and also noting the inner taper of the outer nozzle.  See also col. 8, line 66 through col. 9, line 4, as well as col. 9, lines 23-26, for example.  
Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,612,405 to Kirschbaum.
Kirschbaum teaches an apparatus including a nozzle assembly (shown in Figure 1, for example).  The nozzle assembly is “associated with”, as broadly claimed, a “tool”, such as a drying tower/device (see col. 1, lines 26-39; col. 2, lines 15-29, for example), which is a “tool” as broadly claimed.  The nozzle assembly includes an inner nozzle, such as the nozzle labeled in the annotated reproduction of Figure 1 below as N2.  The nozzle assembly additionally includes an annular outer nozzle, such as the nozzle labeled in the annotated reproduction of Figure 1 below as N1.  The outer nozzle N1 forms an annular space (that includes at least the part of the annular space 1 that is below the dashed line added to Figure 1 below, which is the part of the annular space that surrounds the conical tip of the inner nozzle N2, for example) between the inner nozzle N2 and the outer nozzle N1.  See Figure 1 and also col. 2, lines 15-21, for example. 

[AltContent: textbox (C1)][AltContent: arrow][AltContent: textbox (C2)][AltContent: arrow][AltContent: textbox (Linear portion of 1)][AltContent: ][AltContent: connector][AltContent: textbox (Q)][AltContent: arrow][AltContent: textbox (N2)][AltContent: arrow][AltContent: textbox (N1)][AltContent: arrow]
    PNG
    media_image1.png
    330
    359
    media_image1.png
    Greyscale


The inner nozzle N2 includes a first end (upper re Figure 1) to connect to a gas source (see Figure 1 and col. 2, lines 18-21, for example) so that gas is delivered through duct 3 to an open end (labeled above as Q) of the inner nozzle N2 at which gas from the gas source exits “toward a target” (e.g., the object being dried).  
Liquid is fed through the above-described annular channel, and is guided along wall 2 to mouth 5.  A liquid “line” (including the linear portion of 1 labeled above) at least ultimately connects the annular space 1 to a liquid source to provide a liquid to the annular space.  See Figure 1 above, and see also col. 2, lines 15-18, noting that Kirschbaum explicitly teaches that liquid is fed through 1.  Regarding the liquid being a “machining” liquid, it is noted that such is merely a recitation of an intended use of the liquid, and given that any liquid is at least inherently capable of being used as a “machining” liquid (such as by being provided to a machining device and being used as a cooling or lubricating liquid, simply by providing such liquid at a machining device, at least by an operator manually pouring such on a tool capable of being used for 
The annular space (that includes at least the part of the annular space 1 that is below the dashed line added to Figure 1 below, which is the part of the annular space that surrounds the conical tip of the inner nozzle N2, for example) includes an “annular” opening (insofar as such is the case re 316 of the present invention, which is spaced by D from 306 as shown in present Figure 3) at the bottom of 5 (re Figure 1) around the open end Q of the inner nozzle N2 (see Figure 1 noting that the opening at the bottom of 5 has a common center area with Q, and is shown as being bigger than Q, and is thus “around” Q.  
The gas exiting the open end Q impinges on the liquid to generate a spray including a mixture of the gas and the liquid to direct toward the target.  See Figure 1 as well as at least col. 2, lines 15-40, for example, which describe the atomization that creates the spray/mist that is a mixture of the gas and liquid directed toward the target.  
Regarding claim 11, see Figure 1 and col. 2, lines 15-40, and particularly lines 22-28, which teach the disintegration of the liquid being atomized via the gas.
Regarding claim 12, see Figure 1, noting that the lower edge (re Figure 1) of the annular opening (at the bottom of 5) “extends beyond” the lowest edge of the open end Q in a direction of travel (vertically from top to bottom re Figure 1) of the gas provided to duct 3 (see Figure 1; see also col. 2, lines 15-40).  
Regarding claim 13.  
Claim 19, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2004/0237542 to Zurecki et al.
As noted above, claim 19 is merely a shorthand way of writing a claim, and claim 19 includes all of the limitations of claim 15. 
That said, Zurecki et al. teaches an apparatus including a first, fixed, member, such as (for example) 26, which is “fixed” (via bolts 30) to a tool turret carriage (see paragraph 0043 and Figure 1, for example).  Additionally, the apparatus includes a second, movable, member, such as, for example, tool turret plate 28, to which a plurality of tools 66 are mounted (Figure 9, Figure 1, and paragraphs 0043 and 0075-0076, for example).  The movable second member 28 is movable (by being indexed, for example) relative to a “static” base, such as the bottom base portion of 60 (Figure 9), or such as the “static” tool turret carriage described previously, which tool turret carriage (and also fixed member 26) is/are capable of being “static” or “fixed” by not moving at a given point in time (simply by not actuating such to move).  The rotational indexing of 28 positions a selected tool 66 for use in performing “an operation”, such as a machining operation.  See Figures 9, 1, and at least paragraphs 0043 and 0075-0076.  
The apparatus includes a first connector half, such as 22+32, on the first member 26, which first connector half is positioned for connecting to one of a plurality of second connector halves 24 located on the second member 28.  See Figures 1, 9, paragraph 0043, and paragraphs 0075-0076 (also particularly noting that paragraph 0076 teaches that there are as many polymer sockets 24 mounted at the bottom of the turret plate 28 as indexing steps and tools 66 mounted on the turret plate 28 and requiring cooling, and thus, also note that each respective second connector half 24 is “associated with” a respective tool 66 of the plurality of tools 66), for 
The first connector half 22+32 includes a connector nozzle (noting the fluid passage passing therethrough) having a first bore opening (at the left end of 22 re Figure 1) on an end thereof.  The connector nozzle is biased by a spring force (of spring 38) in a direction toward the second connector half 24 (see Figure 1, and particularly see paragraph 0076, which teaches that “[W]hen the carriage and the indexing action stop, the spring 38 of the now de-energized actuator pushes the plunger back into the socket 24 to re-establish connection”; see also paragraph 0075 which teaches that the lathe shown in Figure 9 uses a “LACC” unit, described in paragraph 0062 as a linearly-actuated cryo-fluid connection configuration, such as the LACC unit shown in Figure 1).  
The second connector half 24 includes a “detent” (i.e., the opening in 24 that receives 22; see Figure 1) having a second bore (i.e., within 24; see Figure 1), which second bore of 24 is placed into fluid communication with the first bore in the connector nozzle of 22 when the end of the connector nozzle is biased into the detent by the aforedescribed spring force (of spring 38, described in paragraph 0076) to enable fluid communication between the first connector half 22+32 and a corresponding one of the second connector halves 24 when the corresponding second connector half 24 is “aligned with” the first connector half 22+32 in the position shown in Figure 1, for example.  See also paragraphs 0043 and 0075-0076.  

Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-9, 14, and 20, no indication regarding the allowability of the subject matter of elected claims 1-9, 14, and 20 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a) set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
March 10, 2021